Title: To James Madison from Sylvanus Bourne, 26 October 1802
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						Baltimore Octr. 26th. 1802.
					
					The situation of Mrs. Bourne’s health since my arrival from Europe has hitherto retarded my 

intended visit to Washington, but I have now the hopes of being shortly enabled to proceed thence in 

order to pay my Respects to Govt. & arrange some little matters of business I have there.
					I can have nothing materially new to communicate as accounts from Europe of a much later 

date than that of my departure must have reached you, bearing the more recent intelligence from that 

Quarter.  With the highest Respect I am yr Ob Servt.
					
						S. Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
